The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
	Applicant’s Amendment filed August 4, 2022 has been entered into the present application. 
	Claims 1-20 remain pending. Claims 1-3, 9-14 and 17-20 are amended.
Applicant’s arguments, filed August 4, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group II (claims 9-11), directed to a method of preventing and/or treating chemotherapy-induced iatrogenic pain comprising administering a therapeutically effective amount of a C5aR inhibitor that is a (R)-4-(heteroaryl)phenylethyl compound of formula (II), and the election of N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine as the single disclosed species of (R)-4-(heteroaryl)phenylethyl compound of formula (II), which has the chemical structure 
    PNG
    media_image1.png
    100
    223
    media_image1.png
    Greyscale
and corresponds to Applicant’s formula (II) in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole, to which examination on the merits will be confined, as stated in the reply filed December 16, 2021, which is still in effect over the claims. 
	Accordingly, claims 4-8 and 15-16 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-3, 9-14 and 17-20 (claims 1-3, 12-14 and 19-20 being linking claims) remain under examination and are herein acted on the merits infra.
Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed August 4, 2022 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Objections/Rejections Set Forth in the March 8, 2022 Non-Final Office Action
	In reply to the objection to claim 2 as set forth at p.6 of the previous Office Action dated March 8, 2022, Applicant now amends claim 2 to recite “wherein the chemotherapy-induced iatrogenic pain is allodynia”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the objections to claim 9 as set forth at p.6 of the previous Office Action dated March 8, 2022, Applicant now amends claim 9 to recite a semi-colon between the definitions for X and Y, and further recites the conjunction “and” between the final two members of the list of possible Y substitutions. Accordingly, the objections are now hereby withdrawn. 
In reply to the objection to claims 12-13 and 19-20 as set forth at p.6 of the previous Office Action dated March 8, 2022, Applicant now amends each of claims 12-13 and 19-20 to correct the spelling of the term “chemotherapeutic”. Accordingly, the objection is now hereby withdrawn. 
In reply to the objections to claim 14 as set forth at p.6 of the previous Office Action dated March 8, 2022, Applicant now amends claim 14 to remove the acronym “CIIP” and recite a period at the conclusion of the claim. Accordingly, the objections are now hereby withdrawn. 
In reply to the rejections of claims 1-3, 9-14 and 17-20 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-10 of the previous Office Action dated March 8, 2022, Applicant now (i) amends claim 1 to now define the subject as one that is “undergoing chemotherapy”, thereby clarifying the subject population of the method; (ii) amends claim 2 to define the chemotherapy-induced iatrogenic pain as “allodynia”; (iii) amends claim 3 to now recite that the C5aR inhibitor is “selected from the group consisting of an (R)-arylalkylamino derivative, or a pharmaceutically acceptable salt thereof, and an (R)-4-(heteroaryl)phenylethyl compound, or a pharmaceutically acceptable salt thereof”, and further clarifies the “selected from” language in claims 9-10, 12-13 and 19; (iv) amends claim 3 to remove the term “their” and recite in its place “or a pharmaceutically acceptable salt thereof”; (v) amends claim 9 to remove the phrase “or a residue”; (vi) amends claims 9-10 to clarify that the heteroaryl ring is “selected from the group consisting of” the listed groups and the “substituted by one hydroxy group” is intended to modify any one of the preceding heteroaryl rings; (vii) amends claim 11 to now recite that the C5aR inhibitor is “selected from the group consisting of” and the conjunction “and” between the final two members of the list; (viii) amends claim 14 to now recite “[t]he method according to claim 1”; (ix) amends claim 17 to now depend from claim 10 and remove the limitations directed to defining Z; and (x) amends claim 18 to remove the limitations defining Y and Z, and further clarify that the heteroaryl ring is “selected from the group consisting of” the listed groups and the “substituted by one hydroxy group” is intended to modify any one of the preceding heteroaryl rings. Accordingly, the rejections are now hereby withdrawn. 
In reply to the rejection of claim 2 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.10-11 of the previous Office Action dated March 8, 2022, Applicant now amends claim 2 to define the chemotherapy-induced iatrogenic pain as allodynia. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-2, 12-13 and 19-20 under 35 U.S.C. §102(a)(1) as being anticipated by Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS), as set forth at p.11-12 of the previous Office Action dated March 8, 2022, Applicant now amends claim 1 to require that the C5aR inhibitor is administered “systemically”, whereas Xu et al. discloses intrathecal administration. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-3, 9-14 and 17-20 under 35 U.S.C. §102(a)(1) as being anticipated by Moriconi et al. (WO 2009/050258 A1; 2009, cited by Applicant on the 06/04/20 IDS), as set forth at p.12-14 of the previous Office Action dated March 8, 2022, Applicant now amends claim 1 to require that the subject receiving the C5aR inhibitor administration is one that is “undergoing chemotherapy”. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 1-3, 9-14 and 17-20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 8,133,911 B2, as set forth at p.18-20 of the previous Office Action dated March 8, 2022, Applicant now amends claim 1 to require that the subject receiving the C5aR inhibitor administration is one that is “undergoing chemotherapy”. Accordingly, the rejection is now hereby withdrawn. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s limitation specifying that “the C5aR inhibitor is administered systemically” (claim 1).
Applicant fails to identify any specific citations to the as-filed specification that provide underlying support for the submitted amendments to claim 1. 
The sole reference to a “systemic” manner of administration appears in Example 2 of the as-filed specification at p.31, which describes “[t]wo daily doses (12/12 hours) of DF2593A 1 mg/kg p.o. were given to mice with no food restriction, since the first day until 7th day of [the] CIIP model”. 
The originally filed disclosure fails to provide adequate written support for Applicant’s newly added limitation directed to “wherein the C5aR inhibitor is administered systemically” (claim 1). At best, Applicant’s as-filed specification describes oral administration as a single manner of systemic administration of the C5aR inhibitor DF2593A (Specification, Ex.2, p.31). Such description, however, does not support broadening this single route of systemic administration to any form of systemic administration, which includes other manners of administration that are clearly distinct from oral administration per se (e.g., intravenous, intramuscular, subcutaneous, rectal, nasal, inhalation, etc.). This concept introduced into claim 1, therefore, constitutes an impermissible broadening of the subject matter originally disclosed and claimed that does not find sufficient written support in the as-filed specification. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “wherein the C5aR inhibitor is administered systemically” (claim 1).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi et al. (WO 2009/050258 A1; 2009, cited by Applicant on the 06/04/20 IDS) in view of Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS) and Janeway et al. (“The Complement System and Innate Immunity”, Immunobiology: The Immune System in Health and Disease, 5th Edition, 2001), each already of record, for the reasons of record set forth at p.14-18 of the previous Office Action dated March 8, 2022, of which said reasons are herein incorporated by reference.
Newly amended claim 1 requires that the subject is “undergoing chemotherapy”, and that “the C5aR inhibitor is administered systemically”.
Newly amended claim 2 clarifies that the chemotherapy-induced iatrogenic pain is allodynia.
As established in the grounds for rejection, the teachings of Xu et al. establish the efficacious treatment of paclitaxel-induced mechanical allodynia using a C5aR antagonist. Moriconi et al. teaches known C5aR antagonist compounds, including the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine (Applicant’s elected compound of formula (II), in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole), and further teaches that such compounds are effectively used as C5aR inhibitors in subjects when administered orally, or by inhalation or intravenous injection (p.7, l.21-24; also p.5, l.17-18, Ex.2, p.12, l.25-p.13, l.29). The skilled artisan, thus, would have found it prima facie obvious to administer Moriconi’s C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine systemically - such as via oral, intravenous or inhalation route – for the treatment of paclitaxel-induced mechanical allodynia in light of Xu’s teachings demonstrating that administration of a C5aR inhibitor was effective to alleviate allodynia in a therapeutically relevant animal model of paclitaxel-induced mechanical allodynia.
Applicant’s remaining amendments to claims 3, 9-14 and 17-20 are editorial in nature and continue to define the specific C5aR inhibitor and chemotherapeutic agent that induces chemotherapy-induced iatrogenic pain, which were already addressed in the grounds for rejection. Accordingly, such claims remain rejected for the reasons already of record, which continue to apply to the claims as amended. 

Response to Applicant’s Arguments and 37 C.F.R. §1.132 Declaration of Andrea Aramini
In reply, Applicant traverses the rejection, stating that the submitted 37 C.F.R. §1.132 Declaration of inventor Andrea Aramini (hereinafter “the Aramini Declaration”) “provides a detailed analysis as to why a person of ordinary skill in the art would not have expected that administration of a C5aR inhibitor to be effective in preventing and/or treating chemotherapy-induced iatrogenic pain” in light of the cited references (Remarks, p.9).
The Aramini Declaration argues that “there are no data disclosed in the Abstract [of Xu et al.] to support the statement concerning the C5aR antagonist”, urging that “the Abstract generally relates to the role of C3 complement in paclitaxel-induced peripheral neuropathy” (Declaration, p.3, para.4).
The arguments have been fully and carefully considered, but are not found persuasive. 
Here, Xu et al. explicitly teaches an experimental study of wild-type (WT) rats administered the chemotherapeutic agent paclitaxel, which induced peripheral neuropathy (thus, chemotherapy-induced peripheral neuropathy), and then administered the C3aR antagonist (SB 290157) or C5aR antagonist (W-54011) intrathecally, which was effective to alleviate paclitaxel-induced mechanical allodynia (abstract, “[t]he mechanical allodynia could be alleviated by intrathecal administration of C3a receptor (C3aR) or C5aR antagonists”; Fig.1, “PIMA [paclitaxel-induced mechanical allodynia] in WT rats could be attenuated by administration of C3aR (SB 290157) and/or C5aR (W-54011) antagonist. *p<0.05, compared to Taxol or Taxol + DMSO groups”). These explicit teachings provided by Xu et al. document the experimentally identified efficacy of a C5aR antagonist in alleviating paclitaxel-induced mechanical allodynia. 
The Aramini Declaration goes on to argue that “to achieve a relevant efficacy of inhibition of CIPN [chemotherapy-induced peripheral neuropathy] induced by paclitaxel, the C3 complement components and all the effectors activated downstream of the C3 complement, including C3a, C3b, and C5a, would have to be inhibited” and “inhibition of C5aR alone would not have been sufficient to achieve this purpose” (Declaration, p.3, para.5-p.4, para.1). The Aramini Declaration asserts that “because C5a is the most downstream effector activated by C3 signaling, the disclosure of Xu et al. would have discouraged one skilled in the art from using a C5a inhibitor because all the other complement components, such as C3, C3a, and C3b, would have remained active, and their role in the insurgence of CIPN induced by paclitaxel would not have been alleviated or inhibited” (Declaration, p.4, para.5).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s claims are directed to “[a] method of preventing and/or treating chemotherapy-induced iatrogenic pain” using a “therapeutically effective amount of a C5aR inhibitor”. In the as-filed specification, Applicant defines the term “therapeutically effective amount” as “an amount sufficient to achieve treatment or prevention of the disease”, in which the term “treatment” is further defined as embodiments that include “eradication”, but also “amelioration” of the disease or one or more symptoms thereof, noting further that “the patient may still be afflicted with the underlying disorder” (p.10, para.6-p.11, para.1). Such teachings undermine the Declarant’s position that all effectors downstream of activated C3 complement must be inhibited in order to yield relevant therapeutic efficacy in the treatment and/or prevention of paclitaxel-induced mechanical allodynia by essentially eliminating all possible inflammatory mediators downstream of C3. 
Here, the teachings of Janeway et al. clearly establish that C3b, activated by paclitaxel, directly influences production of C5a, an inflammatory mediator. The administration, therefore, of another known C5aR inhibitor – such as Moriconi’s C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine – would have been reasonably expected to also inhibit the inflammatory effects of C5a production as a result of paclitaxel-induced activation of C3b, thereby alleviating paclitaxel-induced mechanical allodynia. Even if the skilled artisan were to understand that such alleviation may only lessen the disorder (but not totally eradicate or cure it), this effect is still within the scope of Applicant’s claims. The as-filed specification makes clear that any amelioration of the disease or symptoms – even if the subject is still afflicted with the underlying disease – is within the objective boundaries of the method as claimed. As such, the inhibition of C5a, a known inflammatory mediator, induced by paclitaxel administration and resultant C3b complement activation would have been reasonably expected to yield relevant therapeutic efficacy within the meaning of Applicant’s claims. There is simply no requirement in the instantly claimed method that all downstream effectors of C3 complement must be inhibited to constitute a “treatment” of paclitaxel-induced mechanical allodynia as claimed. 
The Aramini Declaration further asserts that the concurrently submitted publication to Peng et al. (Inflammation & Allergy – Drug Targets, 2009; 8:236-246) teaches that “the complement components activated downstream of C3 are considered to be equally involved in the insurgence of biological (e.g., inflammatory) responses” such that the skilled artisan “would not have expected that administration of a compound acting only as a C5aR inhibitor would be effective in preventing and/or treating chemotherapy-induced iatrogenic pain” (Declaration, p.5, para.1-2).
The arguments have been fully and carefully considered, but are not found persuasive. 
As established above, Xu et al. explicitly teaches that a C5aR inhibitor was effective to alleviate paclitaxel-induced mechanical allodynia, so the fact that other downstream effectors of C3 may also contribute to inflammation does not vitiate this evidence that C5aR inhibition clearly exhibits efficacy in the treatment of mechanical allodynia induced by paclitaxel chemotherapy. Also, the fact that the C5aR inhibitor would have affected only the C5a inflammatory mediator and not also C3a does not detract from the finding of prima facie obviousness. In the instant case, Applicant’s claims clearly embrace embodiments of “treatment” in which the disease is ameliorated. The inhibition of C5a, an inflammatory mediator produced via C3 activation by paclitaxel, would have yielded relevant therapeutic efficacy within the meaning of Applicant’s claims as evidenced by the teachings to Xu et al. and Janeway et al. It is not necessary that the proposed therapy affect all possible inflammatory mediators induced by paclitaxel administration because this is not what is claimed. Any degree of amelioration – including that which would be achieved via C5a inhibition, as proposed in the obviousness rejection – is clearly within the scope of the claimed method as defined in the underlying specification. 
Finally, the Aramini Declaration contends that “[t]he disclosure of Xu et al. is related to intrathecal (i.e., local administration)”, whereas the “amended claims are directed to systemic administration” of the C5aR inhibitor (Declaration, p.5, para.3-4). The Aramini Declaration asserts that the skilled artisan “would understand that a compound administered locally would not necessarily have the same effects as a compound administered systemically” (Declaration, p.5, para.4).
The Declarant fails to elucidate this position that intrathecal administration would not have been predictive of the effects observed using systemic administration, instead only relying on speculative conclusions that this would be the case. In the absence of supporting evidence, this speculative statement is not found persuasive of error. Moreover, Applicant’s Ex.2 (p.31-32) of the as-filed specification appears to contradict this assertion made by the Declarant, noting that oral (i.e., systemic) administration of the C5aR inhibitor DF2593A was effective to preventing paclitaxel-induced mechanical and cold allodynia and that intrathecal injection of this same C5aR inhibitor was also “able to reduce the nociceptive behavior and improve[s] mechanical and cold allodynia” – thereby demonstrating like therapeutic effects achieved either via intrathecal (local) or oral (systemic) administration. 
For these reasons supra, rejection of claims 1-3, 9-14 and 17-20 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 8,133,911 B2 in view of Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS) and Janeway et al. (“The Complement System and Innate Immunity”, Immunobiology: The Immune System in Health and Disease”, 5th Edition, 2001), each already of record, for the reasons of record set forth at p.20-23 of the previous Office Action dated March 8, 2022, of which said reasons are herein incorporated by reference, 
further in view of newly cited Moriconi et al. (WO 2009/050258 A1; 2009, cited by Applicant on the 06/04/20 IDS) to address Applicant’s claim amendments.
Newly amended claim 1 requires that the subject is “undergoing chemotherapy”, and that “the C5aR inhibitor is administered systemically”.
Newly amended claim 2 clarifies that the chemotherapy-induced iatrogenic pain is allodynia.
Moriconi et al. teaches known C5aR antagonist compounds, including the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine (Applicant’s elected compound of formula (II), in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole), and further teaches that such compounds are effectively used as C5aR inhibitors in subjects when administered orally, or by inhalation or intravenous injection (p.7, l.21-24; also p.5, l.17-18, Ex.2, p.12, l.25-p.13, l.29).
As established in the grounds for rejection, the teachings of Xu et al. establish the efficacious treatment of paclitaxel-induced mechanical allodynia using a C5aR antagonist. Newly cited Moriconi et al. teaches known C5aR antagonist compounds, including the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine (Applicant’s elected compound of formula (II), in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole) of the ‘911 claims, and further teaches that such compounds are effectively used as C5aR inhibitors in subjects when administered orally, or by inhalation or intravenous injection (p.7, l.21-24; also p.5, l.17-18, Ex.2, p.12, l.25-p.13, l.29). The skilled artisan, thus, would have found it prima facie obvious to administer the ’911 C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine systemically - such as via oral, intravenous or inhalation route – for the treatment of paclitaxel-induced mechanical allodynia in light of Xu’s teachings demonstrating that administration of a C5aR inhibitor was effective to alleviate allodynia in a therapeutically relevant animal model of paclitaxel-induced mechanical allodynia, and further in view of newly cited Moriconi’s teachings establishing well-known routes of administration for therapeutic use of this known C5aR inhibitor, including systemic routes (e.g., oral). 
Applicant’s remaining amendments to claims 3, 9-14 and 17-20 are editorial in nature and continue to define the specific C5aR inhibitor and chemotherapeutic agent that induces chemotherapy-induced iatrogenic pain that were already addressed in the grounds for rejection. Accordingly, such claims remain rejected for the reason already of record, which continue to apply to the claims as amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the “rationale underlying this nonstatutory double patenting rejection is the same as the rationale underlying the obviousness rejection” and, therefore, is insufficient for the same reasons applied above (Remarks, p.10-12).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant incorporates by reference the same arguments set forth above in reply to the obviousness rejection under AIA  35 U.S.C. §103. Accordingly, such arguments are found unavailing for the same reasons set forth above as pertaining to the obviousness rejection, which are equally applicable herein and incorporated by reference (but not repeated in the interest of brevity in the record).
For these reasons supra, rejection of claims 1-3, 9-14 and 17-20 is proper. 

Conclusion
Rejection of claims 1-3, 9-14 and 17-20 is proper.
Claims 4-8 and 15-16 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Tuesday to Thursday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 14, 2022